— In a proceeding to validate a petition designating Susan M. Curran as a candidate in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican County Committee, 13th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which granted the application. Judgment affirmed, without costs or disbursements. The designating petition herein was properly validated. Although the subscribing witness failed to insert the name of her town of residence in giving her address, her town of residence is clearly set forth in the printed portion of the witness’ statement. (Cf. Matter ofFrome v Board of Elections of Nassau County, 57 NY2d 741.) Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.